Citation Nr: 1341310	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-20 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right thumb disability.

2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran had active duty service from September 1965 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009, a statement of the case was issued in July 2011, and a substantive appeal was received in July 2011.  A Board hearing was conducted in March 2012.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After reviewing the claims file, the Board believes that additional development is necessary to ensure that VA has met the duty to assist the Veteran.

Right Thumb Disability

The Veteran's service treatment records (STRs) note that x-rays of his right thumb in February 1968 revealed a fracture of the base of the proximal phalanx of the right thumb.  His STRs also note that in January 1969, he hurt his right thumb in a bucket handle; he was assessed with a possible hairline fracture and was treated with the application of a splint.

A September 2006 VA treatment record noted the Veteran's complaints of bilateral hand pain and numbness which was noted to have seemingly developed from using crutches to walk (for a post-service leg disability); the Veteran reported that electromyography (EMG) testing on that date had shown bilateral carpal tunnel syndrome.

December 2007 VA x-rays of the Veteran's bilateral hands revealed mild degenerative changes of the first carpometacarpal joint bilaterally.

A February 2008 VA treatment record noted the Veteran's bilateral hand pain which made it difficult for him to use crutches as well as crawl on his hands and knees (in lieu of using crutches).

At an October 2008 VA hand, thumb, and fingers examination, the Veteran reported that he used bilateral hand braces due to carpal tunnel syndrome bilaterally and for thumb support.  No contemporaneous x-rays were performed at this examination.  In pertinent part, the examiner diagnosed the Veteran with right thumb strain, and opined that this condition was less likely as not (less than 50/50 probability) caused by or a result of his right hand fracture during active duty.  For rationale, the examiner stated that after the Veteran fractured his right thumb in 1968, the record was silent for right thumb problems until February 2008, over 40 years later.  (The examiner failed to provide any opinion regarding the etiology of the diagnosis of mild degenerative changes of the first carpometacarpal joint, shown by the December 2007 x-rays of the Veteran's right hand.)

A January 2009 VA treatment record noted the Veteran's complaint of "cough pain" in his right hand, particularly in the right thumb, with decreased range of motion.  The examining physician opined that it was more likely than not that the pain in the Veteran's right thumb/hand was related to the fracture of his right thumb which occurred in 1968.  The examining physician did not specify a current diagnosis for the Veteran's thumb (other than pain), nor did she provide any rationale for this opinion.

In a February 2009 statement, a private treatment provider (Dr. Roberts) opined that the Veteran's "fracture of his right thumb is a major contributor of pain and ongoing disabilities.  The fracture was sustained during service to his country in 1968 and I think he should be compensated for it."  Dr. Roberts did not specify any current disabilities affecting the Veteran's thumb, nor did he provide any rationale for this opinion.

A May 2010 VA treatment record reiterated the Veteran's complaints of pain in both hands (particularly on the right) and difficulty with using his crutches.

At his March 2012 hearing, the Veteran testified that if he had not broken his right thumb in service, he thought he would not have so much difficulty using his crutches at the present time.  He also testified that he was taking pain medication (prescribed through VA) for his thumb.

Under the circumstances, the Board finds that VA's duty to assist the Veteran requires an adequate VA examination and nexus opinion to determine if he currently has a right thumb disability which is related to any incident of his military service.

Residuals of a Head Injury

The Veteran contends that he suffered a head injury while serving aboard the USS Ajax in 1966.  He has specifically described this incident as occurring after a fire drill went off when the ship was out to sea, when he allegedly hit his head, blacked out for a few minutes, and then got stitches in sick bay.  He has alleged that he currently suffers from residuals of this head injury which include traumatic brain injury (TBI), headaches, vision trouble, numbness of his head, and shaking/tremor of his head.

A September 2005 VA CT scan of the Veteran's head showed minor frontal cortical volume loss.  VA treatment records dating since September 2007 have documented the Veteran's complaints of chronic headaches, vision trouble (described as seeing flashes and prism-like lights in his visual fields), and head tremor.  A September 2007 VA treatment record noted his report of a history of foreign bodies in his eyes (some removed) as well as trauma from falling and cracking his head and needing stitches above his right eye in 1967.  A November 2007 VA treatment record made reference to a contemporaneous CT scan of his head; however, the results of this CT scan are not currently of record.  A May 2008 VA treatment record noted his report of being hit in the head with loss of consciousness and bleeding of his head during the Vietnam War after which he developed headaches and tremor with numbness of the part of his head that was hit (with continued numbness from the time of the incident to the present day).

In November 2007, one of the Veteran's former shipmates (J.W.E.) submitted a statement which stated, "I can assure you that [the Veteran] suffered a head injury from a fall while aboard the Ajax.  It's been over forty years since I've seen him, but I can still remember seeing that big bandage on his forehead.  He was treated on the ship in 'sick-bay.'"

In September 2008, VA contacted the National Archives and Records Administration (NARA) to request deck logs for the USS Ajax for the period from January 1966 to December 1966.  Later in September 2008, NARA responded that one year of deck log entries for the period indicated was nearly 1000 pages, and that if they knew what specific information VA was seeking, they would be glad to assist further.

In June 2010, the Veteran submitted a statement noting his belief that his in-service head injury aboard the USS Ajax happened in late December 1966 or January 1967.

At his March 2012 hearing, the Veteran submitted two undated photographs of himself as a young man (with a waiver of initial RO consideration of such evidence); one photograph showed a scar on his forehead, and the other did not.  He testified that he was taking pain medication (prescribed through VA) for his headaches.

Under the circumstances, the Board finds that VA's duty to assist the Veteran requires an additional request to NARA for deck logs for the USS Ajax for the December 1966 to January 1967 timeframe (as specified by the Veteran).  Thereafter, the RO/AMC should make a formal finding as to whether the Veteran suffered a head injury in service.  If an in-service head injury is verified, then the Veteran should undergo an appropriate VA examination with nexus opinion to determine if he has any current residuals of the in-service head injury.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should make an additional request to NARA for deck logs for the USS Ajax for the December 1966 to January 1967 timeframe (as specified by the Veteran) for information regarding the claimed head injury during a fire drill when the ship was out to sea. 

2.  .The RO/AMC should take appropriate action to obtain and associate with the claims file all outstanding VA treatment records, including the November 2007 CT scan of the Veteran's head and any records dating since June 2010.

3.  After completion of the above to the extent possible, the Veteran should be scheduled for an appropriate VA examination for the right thumb disability at issue.  The claims file should be made available to the examiner for review.  The examiner should clearly report whether or not there are any current right thumb disabilities.  The examiner should set forth all clinical and special test findings (to include x-ray results if x-rays are deemed medically advisable).

With regard to each such current disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disability is causally related to the Veteran's active duty service.

The examiner should offer a rationale for all opinions given with reference to pertinent evidence (including pertinent STRs).

4.  The Veteran should be scheduled for an appropriate VA examination for the residuals of a head injury disability at issue.  The claims file should be made available to the examiner for review.  The examiner should clearly report whether or not there are any current residuals of a head injury, to include TBI, headaches, vision trouble, numbness of the head, and/or shaking/tremor of the head, as well as any scar residuals.  The examiner should set forth all clinical and special test findings.

With regard to each such current disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disability is causally related to the Veteran's active duty service.

The examiner should offer a rationale for all opinions given with reference to pertinent evidence.

5.  The RO/AMC should then review the expanded record and readjudicate the appeal.  If either issue on appeal remains denied, the RO/AMC should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

